       Case 5:20-cv-03072-SAC Document 73 Filed 06/22/20 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF KANSAS


JOSEPH LEE JONES,

                        Plaintiff,

vs.                                             Case No. 20-3072-SAC

GOOGLE LLC, INC.,

                        Defendant.


                                   O R D E R

      Plaintiff filed a motion for preliminary injunctive relief on

May 4, 2020.    Doc. No. 64.       This was after the court’s dismissal

of this action on April 14, 2020 (Doc. No. 42) and on the same day

as plaintiff filed a notice of appeal to the Tenth Circuit.

Indeed, the motion for preliminary injunctive relief is written on

the same pleading as the notice of appeal.             The Tenth Circuit has

dismissed plaintiff’s appeal.        Doc. No. 72.

      If plaintiff intends the motion for preliminary injunctive

relief to be directed to this court, the motion shall be denied.

The   court   has    previously    determined   that    this    case   must   be

dismissed.    Therefore, plaintiff cannot demonstrate a substantial

likelihood of succeeding upon the merits of this matter as required

for   preliminary     injunctive     relief.     See     Salt   Lake   Tribune

Publishing Co. v. AT&T Corp., 320 F.3d 1081, 1099 (10th Cir.

2003)(listing required elements for a preliminary injunction).


                                       1
      Case 5:20-cv-03072-SAC Document 73 Filed 06/22/20 Page 2 of 2




     The motion for preliminary injunctive relief (Doc. No. 64) is

denied.

     IT IS SO ORDERED.

     Dated this 22nd day of June, 2020, at Topeka, Kansas.



                         s/Sam A. Crow ____________________________
                         Sam A. Crow, U.S. District Senior Judge




                                   2
